DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 05/29/2020, 05/03/2021, 07/19/2021, 09/01/2021 and 09/27/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
in paragraphs [0048] and [0052] “housing 14” should be amended to “housing 20” as the housing is illustrated as “20” in the figures and described in the specification as element “20” as seen in the figures.  
In addition the disclosure is objected to because Applicant defines the proximal end 21 of the housing 20 as the end of the housing that is farthest away from the patient and the distal end 22 of the housing 20 as the end of the housing that is closest to the patient and states in paragraph [0033] that “ the distal end of retractable sheath 50 is generally flushed with distal end 22 of housing 20” but also states in paragraph [0042] that in one or more embodiments, the first locking element 60 includes a tab on a distal end of the retractable sheath” and Fig. 1 of Applicant’s disclosure shows locking element 60 on the proximal end of the retractable sheath; therefore, it is the Examiner’s position that the specification is not particularly clear in regards to the location of locking element 60.  More specifically, it is not clear if locking element 60 is on the distal end of the retractable sheath as described in paragraph [0042] or if locking element 60 is on the proximal end of the retractable sheath as illustrated in Fig. 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is lack of antecedent basis for “the guide member.”  For examination purposes “the guide member” has been interpreted as the “guide element.”
Regarding claim 3, there is lack of antecedent basis for “the proximal end of the retractable sheath.”
Regarding claim 10, the recitation “a distal tip” is indefinite because it is not clear if the “a distal tip” is the same or a different distal tip as recited in claim 1.  For examination purposes “a distal tip” has been interpreted as “the distal tip.”
Claims 2-17 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13 and 17-19 of U.S. Patent No.10,589,036 (herein after 036’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 036’ teaches safety needle device, comprising: a housing configured to couple to a syringe, the housing having a proximal end, a distal end, and a housing body; a first guide path, a second guide path and a third guide path disposed on the housing body, the second guide path intersecting the first guide path and the third guide path, the first guide path located at the distal end of the housing body; a needle hub disposed on the proximal end of the housing; a needle cannula attached to the needle hub, the needle cannula having a distal tip; a retractable sheath having a guide element configured to move between an initial position, a retracted position and an extended position with respect to the housing, wherein the guide element is biased into engagement with the first guide path allowing the distal tip of the needle cannula to be exposed in the initial position; a first locking element, the first locking element comprising a tab on a distal end of the retractable sheath and a locking rib on the housing; a second locking element; a rotating cam disposed in the housing body; and a spring element; wherein movement of the retractable sheath from the initial position to the retracted position engages the locking rib of the housing to the tab on the distal end of the retractable sheath, thereby preventing further rotation of the rotating cam and thus preventing the guide member from returning to the first guide path (see claims 1, 17 and 19 of 036’).  
Regarding claim 2, 036’ teaches wherein the retractable sheath rotates with respect to the housing during movement from the initial position to the retracted position (see claim 1 of 036’).  
Regarding claim 5, 036’ teaches wherein the first locking element is passively activated (see claim 3 of 036’).  
Regarding claim 6, 036’ teaches wherein the retractable sheath rotates with respect to the housing during movement from the initial position to the retracted position (see claim 1 of 036’).  
Regarding claim 7, 036’ teaches wherein rotation of the retractable sheath from the initial position to the retracted position transfers the guide element of the retractable sheath from the first guide path on the housing to the third guide path on the housing via the second guide path (see claim 4 of 036’).  
Regarding claim 8, 036’ teaches, wherein the second locking element comprises a metal latch (see claim 5 of 036’).  
Regarding claim 9, 036’ teaches wherein the second locking element is passively activated (see claim 6 of 036’).  
Regarding claim 10, 036’ teaches wherein movement of the retractable sheath from the retracted position to the extended position engages the second locking element to a distal tip of the needle cannula (see claim 7 of 036’).  
Regarding claim 11, 036’ teaches wherein the first locking element inhibits reuse of the safety needle device by inhibiting rotation of the retractable sheath (see claim 8 of 036’).  
Regarding claim 12, 036’ teaches, wherein the second locking element inhibits reuse of the safety needle device by inhibiting translation of the retractable sheath (see claim 9 of 036’).  
Regarding claim 13, 036’ teacheswherein the spring element biases the retractable sheath toward the extended position (see claim 10 of 036’).  
Regarding claim 14, 036’ teacheswherein the retractable sheath translates from the initial position to the retracted position without impediment (see claim 11 of 036’).  
Regarding claim 15, 036’ teaches, wherein the needle cannula is obscured from view when the retractable sheath is in the extended position (see claim 12 of 036’).  
Regarding claim 16, 036’ teacheswherein the initial position partially exposes a distal tip of the needle cannula, the retracted position fully exposes the needle cannula, and the extended position fully covers the distal tip of the needle cannula, the first guide path and the second guide path disposed on the housing body configured to receive the guide element (see claims 1, 17 and 19 of 036’).  
Regarding claim 17, 036’ teaches further comprising a cap removably coupled to the housing (see claim 19 of 036’).  
Regarding claim 18, 036’ teaches a safety needle device, comprising: a housing configured to couple to a syringe, the housing having a proximal end, a distal end, and a housing body; a first guide path, a second guide path and a third guide path disposed on the housing body, the second guide path intersecting the first guide path and the third guide path; a needle hub disposed on the proximal end of the housing; a needle cannula attached to the needle hub, the needle cannula having a distal tip; a retractable sheath having a guide element configured to move between an initial position, a retracted position and an extended position with respect to the housing, wherein the guide element is biased into engagement with the first guide path allowing the distal tip of the needle cannula to be exposed in the initial position;  Docket No.: P-15379.US0iCON 20 a locking rib on a distal end of the retractable sheath; a tab on the housing; a metal latch disposed on the retractable sheath; a rotating cam disposed in the housing body; and a spring element (see claims 1, 17 and 10 of 036’).  
Regarding claim 19, 036’ teaches, wherein the spring element is a coil spring (see claim 18 of 036’).  
Regarding claim 20, 036’ teaches, further comprising a cap removably coupled to the housing (see claim 19 of 036’).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Targell (Pub. No. 2005/0113750).
Regarding claim 1, Targell teaches a safety needle device (20, Figs. 1-17), comprising: a housing (30, Fig. 1) configured to couple to a syringe (see [0002]), the housing (30) having a proximal end (34, Fig. 1), a distal end (32, Fig. 1), and a housing body (body of 30, Fig. 1); a first guide path (1st guide path, Fig. 12 below), a second guide path (2nd guide path, Fig. 12 below) and a third guide path (3rd guide path, Fig. 12 below) disposed on the housing body (body of 30, Fig. 1), the second guide path (2nd guide path, Fig. 12 below) intersecting the first guide path (1st guide path, Fig. 12 below) and the third guide path (3rd guide path, Fig. 12 below, the Examiner’s has interpreted “intersecting” in accordance with Applicant’s disclosure as “between,” see Fig. 12 below illustrating the 2nd guide path located between the 1st and 3rd guide paths), the first guide path (see Fig. 12 below) located at the distal end (32) of the housing body (body of 30, see Fig. 12); a needle hub (38, Fig. 7) disposed on the proximal end (34) of the housing (30, see Fig. 6 illustrating 38 disposed at 34); a needle cannula (28, Fig. 7) attached to the needle hub (34, see Fig. 7), the needle cannula (28, Fig. 7) having a distal tip (26, Fig. 7); a retractable sheath (22, Fig. 7) having a guide element (64, Fig. 7 and see [0039]) configured to move between an initial position (initial position of 22, see in Fig. 1 and [0034]), a retracted position (retracted position of 22, see Fig. 2 and [0034]) and an extended position (fully extended position of 22, see Fig. 3 and [0034]) with respect to the housing (30, see [0044] it is the Examiner’s position that 64 moves between an initial, retracted and fully extending position as a result of 64 being on 22 and 22 moving between initial, retracted and fully extending positions), wherein the guide element (64) is biased into engagement with the first guide path allowing the distal tip (26) of the needle cannula (28) to be exposed in the initial position (see Fig. 4 and [0036]); a first locking element (621st locking member, see Fig. 7 below and 114, Figs. 6 and 12, see [0044] where fingers 62 lock 22), the first locking element comprising a tab (see Fig. 7 below illustrating 621st locking member as a tab) on a distal end (distal end, Fig. 7 below) of the retractable sheath (22) and a locking rib (114, see Figs. 6 and 12) on the housing (114, see Figs. 6 and 12; a second locking element (622ndlocking member, see Fig. 7 below, see [0044] where fingers lock 22); a rotating cam (62cam, Fig. 7 below, the Examiner has interpreted “cam” in accordance with Applicant’s disclosure as a projection from the sheath that rotates as a result of the retractable sheath rotating, further the Examiner notes that Applicant has not recited any specific structure for the cam, see [0044] where 22 rotates and see Fig. 7 where 62cam as indicated in Fig. 7 below is located on 22) disposed in the housing body (30, 62cam as indicated in Fig. 7 below is disposed in 30 as a result of 22 being disposed in 30 and the fingers being engaged with the inner surface of 30, see Figs. 4-6); and a spring element (42, Fig. 7); wherein movement of the retractable sheath (22) from the initial position (position of 22 in Fig. 1) to the retracted position (position of 22 in Fig. 2) engages the locking rib (114) of the housing (30) to the tab (see Fig. 7 below illustrating 621st locking member as a tab) on the distal end of the retractable sheath (20), thereby preventing further rotation of the rotating cam (62cam, Fig. 7 below) and thus preventing the guide member (64) from returning to the first guide path (1st guide path, Fig. 7 below).  
[AltContent: arrow][AltContent: textbox (3rd guide path)][AltContent: arrow][AltContent: textbox (2nd guide path)][AltContent: textbox (1st guide path)][AltContent: arrow]Examiner’s Annotated Fig. 12
    PNG
    media_image1.png
    501
    716
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 7
[AltContent: textbox (62cam)]
[AltContent: textbox (621stlocking member)][AltContent: textbox (622ndlocking member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (62tab[img-media_image2.png])][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    503
    590
    media_image3.png
    Greyscale


Examiner’s Annotated Fig. 7

[AltContent: textbox (tab)][AltContent: arrow][AltContent: textbox (locking rib)][AltContent: textbox (proximal end)][AltContent: ][AltContent: textbox (distal end)][AltContent: arrow]
    PNG
    media_image4.png
    224
    308
    media_image4.png
    Greyscale


Regarding claim 3, Targell teaches wherein the guide element (64) extends radially outward from the proximal end of the retractable sheath (20, see Fig. 7 above, illustrating 64 extending from the proximal end via the distal end extending from the proximal end).  
Regarding claim 4, Targell teaches wherein the first locking element (621st locking member) is tapered (see Fig. 13 illustrating tabs 62 as tapering towards the end of 62 farthest away from 72).  
Regarding claim 5, Targell teaches wherein the first locking element (621st locking member) is passively activated (see [0044]).  
Regarding claim 9, Targell teaches wherein the second locking element (622ndlocking member) is passively activated (see [0044]).  
Regarding claim 10, Targell teaches wherein movement of the retractable sheath (20) from the retracted position(position of 20 in Fig. 2) to the extended position (position of 20 in Fig. 3) engages the second locking element (622ndlocking member) to a distal tip (28) of the needle cannula (26, it should be noted that all of the components of the device are either directly or indirectly engaged).  
Regarding claim 11, Targell teaches wherein the first locking element (621st locking member) inhibits reuse of the safety needle device by inhibiting rotation of the retractable sheath (20, see [0044]).  
Regarding claim 12, Targell teaches wherein the second locking element (622ndlocking member) inhibits reuse of the safety needle device by inhibiting translation of the retractable sheath (20, see [0044]).  
Regarding claim 13, Targell teaches wherein the spring element (42) biases the retractable sheath (20) toward the extended position (position of 20 in Fig. 3, see [0036]).  
Regarding claim 14, Targell teaches wherein the retractable sheath (22) translates from the initial position (initial position, Fig. 1) to the retracted position (retracted position, Figs. 2) without impediment (see [0044]).  
Regarding claim 15, Targell teaches wherein the retractable sheath (22) translates from the initial position (initial position, Fig. 1) to the retracted position (retracted position, Figs. 2) without impediment (see [0044]).  
Regarding claim 16, Targell teaches wherein the initial position (position in Fig. 1) partially exposes a distal tip (26) of the needle cannula (28), the retracted position (position in Fig. 2) fully exposes the needle cannula (28), and the extended position (position in Fig. 3) fully covers the distal tip (26) of the needle cannula (28), the first guide path (1st guide path, Fig. 12 above) and the second guide path (2nd guide path, Fig. 12 above) disposed on the housing body (30) configured to receive the guide element (64, see [0044]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternative Rejection of Claim 1 for Rejecting claim 9
Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Targell (Pub. No. 2005/0113750) in view of Rubinstein et al. (Pub. No. 2009/0299295).
Regarding claim 1, Targell teaches a safety needle device (20, Figs. 1-17), comprising: a housing (30, Fig. 1)  configured to couple to a syringe (see [0002]), the housing (30) having a proximal end (34, Fig. 1), a distal end (32, Fig. 1), and a housing body (body of 30, Fig. 1); a first guide path (1st guide path, Fig. 12 above), a second guide path (2nd guide path, Fig. 12 above) and a third guide path (3rd guide path, Fig. 12 above) disposed on the housing body (body of 30, Fig. 1), the second guide path (2nd guide path, Fig. 12 above) intersecting the first guide path (1st guide path, Fig. 12 above) and the third guide path (3rd guide path, Fig. 12 above, the Examiner’s has interpreted “intersecting” in accordance with Applicant’s disclosure as “between,” see Fig. 12 above illustrating the 2nd guide path located between the 1st and 3rd guide paths), the first guide path (see Fig. 12 above) located at the distal end (32) of the housing body (body of 30, see Fig. 12); a needle hub (38, Fig. 7) disposed on the proximal end (34) of the housing (30, see Fig. 6 illustrating 38 disposed at 34); a needle cannula (28, Fig. 7) attached to the needle hub (34, see Fig. 7), the needle cannula (28, Fig. 7) having a distal tip (26, Fig. 7); a retractable sheath (22, Fig. 7) having a guide element (64, Fig. 7 and see [0039]) configured to move between an initial position (initial position of 22, see in Fig. 1 and [0034]), a retracted position (retracted position of 22, see Fig. 2 and [0034]) and an extended position (fully extended position of 22, see Fig. 3 and [0034]) with respect to the housing (30, see [0044] it is the Examiner’s position that 64 moves between an initial, retracted and fully extending position as a result of 64 being on 22 and 22 moving between initial, retracted and fully extending positions), wherein the guide element (64) is biased into engagement with the first guide path allowing the distal tip (26) of the needle cannula (28) to be exposed in the initial position (see Fig. 4 and [0036]); a first locking element (621st locking member, see Fig. 7 above and 114, Figs. 6 and 12, see [0044] where fingers 62 lock 22), the first locking element comprising a tab (see Fig. 7 above illustrating 621st locking member as a tab) on a distal end (distal end, Fig. 7 above) of the retractable sheath (22) and a locking rib (114, see Figs. 6 and 12) on the housing (114, see Figs. 6 and 12; a rotating cam (62cam, Fig. 7 above, the Examiner has interpreted “cam” in accordance with Applicant’s disclosure as a projection from the sheath that rotates as a result of the retractable sheath rotating, further the Examiner notes that Applicant has not recited any specific structure for the cam, see [0044] where 22 rotates and see Fig. 7 where 62cam as indicated in Fig. 7 above is located on 22) disposed in the housing body (30, 62cam as indicated in Fig. 7 above is disposed in 30 as a result of 22 being disposed in 30 and the fingers being engaged with the inner surface of 30, see Figs. 4-6); and a spring element (42, Fig. 7); wherein movement of the retractable sheath (22) from the initial position (position of 22 in Fig. 1) to the retracted position (position of 22 in Fig. 2) engages the locking rib (114) of the housing (30) to the tab (see Fig. 7 above illustrating 621st locking member as a tab) on the distal end of the retractable sheath (20), thereby preventing further rotation of the rotating cam (62cam, Fig. 7 above) and thus preventing the guide member (64) from returning to the first guide path (1st guide path, Fig. 12 above).  
Targell does not expressly teach a second locking member.  However, Rubinstein et al. teaches a retractable sheath (82, Fig. 2) and locking member (158, Fig. 2 and [0035]) disposed on the retractable sheath (82). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Targell by adding the ramp to the inner surface of the sheath as taught by Rubinstein et al. and adding the locking collar within in the sheath and surrounding the needle as taught by Rubinstein et al. for reducing or preventing the dripping of fluids from the needle sleeve (see Rubinstein eta l., [0043]) after an injection. Further, Targell teaches that modification may be made to the device (see Targell, [0046]).
Regarding claim 17, Targell does not teach further comprising a cap removably coupled to the housing.  However, Rubinstein et al. teaches a cap (26, Fig. 1) removably coupled to a housing (14, Fig. 1 and see [0024] and [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Targell by adding the cap taught by Rubinstein et al. to the device for preventing contamination of the needle sleeve and the end of the housing during storage, shipping and prior to using the device (see Rubinstein et al., [0028]).  Further, Targell teaches that modification may be made to the device (see Targell, [0046]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Targell (Pub. No. 2005/0113750) in view of Rubinstein et al. (Pub. No. 2009/0299295) in view of Kuracina et al. (Pub. No. 2006/0189934).
Regarding claim 8, Targell in view of Rubinstein et al. does not expressly teach that the latch (158) is metal.  However, Kuracina et al. teaches a latch (41, Fig. 42A) that may be formed from a flexible metal or plastic (see Kuracina et al., [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Targell in view of Rubinstein et al. by forming the latch from a flexible metal as taught by Kuracina et al. because Kuracina et al. teaches that it known in the art to form a latch used to cover a needle from a material that is not susceptible to fatigue such as a metal, plastics or other resin based materials (Kuracina et al., [0191]).  Further, Targell in view of Rubinstein et al. teaches that the latch is formed from a resilient material (see Rubinstein et al. [0034]) and Kuracina et al. teaches that flexible metals and plastics are both materials that are not susceptible to fatigue; hence, the modification would yield the same predictable result of the latch being resilient and covering the needle.
In addition, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to form the latch taught by Targell in view of Rubinstein et al. from a flexible metal as taught by Kuracina et al. because Applicant has not disclosed that forming the latch from metal provides an advantage, is used for a particular purpose, or solves a stated problem and one of ordinary skill in the art would have expected the latch taught by Targell in view of Rubinstein et al. and the latch of applicant’s invention, to perform equally well being formed from the flexible metal taught by Kuracina et al. or Applicant’s claimed metal because both materials will permit the latch to move to thereby cover and shield the needle.  Further, it has been held to be within the general skill of one of ordinary skill in art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Targell (Pub. No. 2005/0113750) in view of Kuracina et al. (Pub. No. 2006/0189934).
Regarding claim 18, Targell teaches a safety needle device (20, Figs. 1-17), comprising: a housing (30, Fig. 1) configured to couple to a syringe (see [0002]), the housing (30) having a proximal end (34, Fig. 1), a distal end (32, Fig. 1), and a housing body (body of 30, Fig. 1); a first guide path (1st guide path, Fig. 12 above), a second guide path (2nd guide path, Fig. 12 above) and a third guide path (3rd guide path, Fig. 12 above) disposed on the housing body (body of 30, Fig. 1), the second guide path (2nd guide path, Fig. 12 above) intersecting the first guide path (1st guide path, Fig. 12 above) and the third guide path (3rd guide path, Fig. 12 above, the Examiner’s has interpreted “intersecting” in accordance with Applicant’s disclosure as “between,” see Fig. 12 above illustrating the 2nd guide path located between the 1st and 3rd guide paths); a needle hub (38, see Fig. 7) disposed on the proximal end of the housing (30, see Fig. 6); a needle cannula (28, Fig. 7) attached to the needle hub (38), the needle cannula (28)  having a distal tip (26); a retractable sheath (22, Fig. 7) having a guide element (64, Fig. 7 and see [0039]) configured to move between an initial position (initial position of 22, see in Fig. 1 and [0034]), a retracted position (retracted position of 22, see Fig. 2 and [0034]) and an extended position (fully extended position of 22, see Fig. 3 and [0034]) with respect to the housing (30 , see [0044] it is the Examiner’s position that 64 moves between an initial, retracted and fully extending position as a result of 64 being on 22 and 22 moving between initial, retracted and fully extending positions), wherein the guide element (64) is biased into engagement with the first guide path (1st guide path, Fig. 12 above) allowing the distal tip (26) of the needle cannula (28) to be exposed in the initial position (see Figs. 1 and 4);Docket No.: P-15379.US0iCON20 a locking rib (62rib, Fig. 7 below, the Examiner notes that “rib” has been interpreted in accordance with applicant’s disclosures and as illustrated in Fig. 1 of applicant’s disclosure 60 is a projection; therefore, “rib” has been interpreted as a projection) on a distal end of the retractable sheath (20, see Fig. 7 above); a tab (62tab, Fig. 7 below) on the housing (30, see Figs. 4-6 illustrating the fingers 62 on the inner surface of 30; hence 62tab as indicated above in Fig. 7 under claim 1 is a tab on the inner surface of 30); a rotating cam (62cam, Fig. 7 below) disposed in the housing body (30); and a spring element (42, Fig. 4).  
Examiner’s Annotated Fig. 7
[AltContent: textbox (62cam)]
[AltContent: textbox (62rib)][AltContent: arrow][AltContent: textbox (62tab[img-media_image2.png])][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    503
    590
    media_image3.png
    Greyscale

Targell does not teach a metal latch disposed on the retractable sheath; however, Kuracina et al. teaches a latch (41, Fig. 42A) that may be formed from a flexible metal or plastic (see Kuracina et al., [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Targell to add the needle tip guard taught by Kuracina et al. to the device taught by Targell for ensuring safe containment of the sharpened tip ([0165]).
Regarding claim 19, Targell in view of Kuracina et al. teaches wherein the spring element (42) is a coil spring (see Fig. 4).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Targell (Pub. No. 2005/0113750) in view of Kuracina et al. (Pub. No. 2006/0189934) in view of Rubinstein et al. (Pub. No. 2009/0299295).
Regarding claim 20, Targell does not teach further comprising a cap removably coupled to the housing.  However, Rubinstein et al. teaches a cap (26, Fig. 1) removably coupled to a housing (14, Fig. 1 and see [0024] and [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Targell by adding the cap taught by Rubinstein et al. to the device for preventing contamination of the needle sleeve and the end of the housing during storage, shipping and prior to using the device (see Rubinstein et al., [0028]).  Further, Targell teaches that modification may be made to the device (see Targell, [0046]).
Allowable Subject Matter
Claims 2, 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783